            Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CHRISTOPHER PARKS, on behalf of                      :
 himself and others similarly situated,               :   CIVIL ACTION FILE NO.
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :   COMPLAINT – CLASS ACTION
                                                      :
 INTERSTATE BROKERS OF AMERICA                        :
 LLC                                                  :   JURY TRIAL DEMANDED
                                                      :
        Defendant.                                    :
                                                  /

       Plaintiff Christopher Parks (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:


                                     NATURE OF ACTION

       1.       As the Supreme Court explained, “Americans passionately disagree about many

things. But they are largely united in their disdain for robocalls. The Federal Government

receives a staggering number of complaints about robocalls—3.7 million complaints in 2019

alone. The States likewise field a constant barrage of complaints. For nearly 30 years, the

people’s representatives in Congress have been fighting back. As relevant here, the Telephone

Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S.

LEXIS 3544, at *5 (July 6, 2020).
                  Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 2 of 11




             2.       This case involves a campaign by Interstate Brokers of America LLC (“Interstate

  Brokers”) to market insurance services using pre-recorded telemarketing calls in violation of the

  TCPA.

             3.       Furthermore, these calls were made to numbers that had been registered on the

  National Do Not Call Registry, like Mr. Parks.

             4.       Because these calls were transmitted using technology capable of generating

  thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other

  persons who received similar calls.

             5.       A class action is the best means of obtaining redress for the Defendant’s illegal

  telemarketing and is consistent both with the private right of action afforded by the TCPA and

  the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                   PARTIES

             6.       Plaintiff Christopher Parksis an individual citizen of Massachusetts in this

  District.

             7.       Defendant Interstate Brokers of America LLC is a Florida limited liability

  company.

                                       JURISDICTION AND VENUE

        8.            This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

        9.            This Court has personal specific jurisdiction over Interstate Brokers of America

LLC because it made telemarketing calls to the Plaintiff by directing their conduct into this

District.


                                                       2
              Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 3 of 11




        10.           Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because as calls were made

into this District.

                                          TCPA BACKGROUND

  Calls Made Using a Pre-Recorded Message

          11.         The TCPA regulates, among other things, the use of a pre-recorded message to

  make calls or send pre-recorded calls. See 47 U.S.C. § 227, et seq.; In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, Report and Order, 18 FCC Rcd.

  14014, 14115 ¶ 165 (2003).

          12.         Specifically, the TCPA prohibits the use of a pre-recorded message to a wireless

  number in the absence of an emergency or the prior express written consent of the called party.

  See 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2); In the Matter of Rules &

  Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831

  (F.C.C. 2012).

          13.         “[T]elemarketing means the initiation of a telephone call or message for the

  purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

  which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

          14.         “[P]rior express written consent means an agreement, in writing, bearing the

  signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

  to the person called advertisements or telemarketing messages using an automatic telephone

  dialing system or an artificial or prerecorded voice, and the telephone number to which the

  signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

  § 64.1200(f)(8).


                                                       3
           Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 4 of 11




The National Do Not Call Registry

        15.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

        16.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

        17.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                  FACTUAL ALLEGATIONS

        18.     Defendant Interstate Brokers is a “person” as the term is defined by 47 U.S.C.

§ 153(39).

        19.     At no point have the Plaintiff sought out or solicited information regarding

Defendant Interstate Brokers services or provide them his prior express written consent to

receive telemarketing calls.

Calls to Plaintiff

        20.     Plaintiff’s telephone number, 508-XXX-8565, is registered to a cellular telephone

service.

        21.     Plaintiff’s telephone number is used for residential, non-commercial purposes.

        22.     Plaintiff’s telephone number is not associated with any business.


                                                  4
          Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 5 of 11




       23.     Plaintiff’s telephone number was on the National Do Not Call Registry for more

than 31 days prior to the receipt of the first call advertising Interstate Broker’s goods or services,

and was placed on the National Do Not Call Registry in 2008.

       24.     Plaintiff received several telemarketing calls from Interstate Brokers, including on

August 20, 2020, September 16, 21, 25, 28 2020 and October 12, 2020.

       25.     The calls played a pre-recorded message.

       26.     The pre-recorded message was substantially the same for each call.

       27.     On October 12, 2020, the pre-recorded message stated:

               Good afternoon I hope your day is going well, this is Nicole with Interstate
               Brokers. Due to recent changes in the structure of Healthcare reform many
               individuals are qualifying for better coverage with lower monthly premiums.


       28.     The pre-recorded message invited the call recipient to call 844-790-2700.

       29.     This is a phone number for the Defendant.

       30.     The Plaintiff contacted the Defendant and asked for the calls to cease, yet they

continued.

       31.     Other individuals have complained about receiving the same calls referencing the

same call back number:

       "Nicole" left voice messages twice on my phone so far this morning. They went directly
       to voice mail without ringing. So annoying.

       Robo-call said to call back at 844-790-2700.

See https://800notes.com/Phone.aspx/1-844-790-2700.

       32.     The calls received by Plaintiff were sent for the purpose of encouraging the

purchase or rental of, or investment in, property, goods, or services as it seeks to have him sign


                                                  5
          Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 6 of 11




up for Interstate Brokers’ services. This message therefore qualified as telemarketing. 47 C.F.R.

§ 64.1200(f)(12).

                               CLASS ACTION ALLEGATIONS

       33.     Plaintiff brings this action on behalf of himself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

       34.     Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

       Pre-Record Class: All persons in the United States who, (1) within four years prior
       to the commencement of this litigation until the class is certified, (2) received one
       or more calls on their cellular telephone (3) from or on behalf of the Interstate
       Brokers, (4) sent using the same, or substantially similar, pre-recorded message
       used to contact the Plaintiff.

       National Do Not Call Registry Class: All persons in the United States whose, (1)
       telephone numbers were on the National Do Not Call Registry for at least 30 days,
       (2) but received more than one telephone solicitation telemarketing call from or on
       behalf of the Interstate Brokers, (3) within a 12-month period, (4) from four years
       prior the filing of the Complaint.


       35.     The Plaintiff is a member of and will fairly and adequately represent and protect

the interests of these Classes as they have no interests that conflict with any of the class

members.

       36.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       37.     Plaintiff and all members of the Classes have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time




                                                  6
          Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 7 of 11




and the intrusion on their cellular telephone that occupied it from receiving legitimate

communications.

       38.     This Class Action Complaint seeks injunctive relief and money damages.

       39.     The Classes as defined above are identifiable through dialer records, other phone

records, and phone number databases.

       40.     Plaintiff do not know the exact number of members in the Classes, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

       41.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       42.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       43.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       44.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               (a) whether a pre-recorded message was used to send calls;

               (b) whether multiple telemarketing telephone calls were made promoting the
                   goods or services to members of the National Do Not Call Registry Class;

               (c) whether the telemarketing calls at issue were made to Plaintiff and members
                   of the Classes without first obtaining prior express written consent to make the
                   calls;

               (d) whether Defendant’s conduct constitutes a violation of the TCPA; and




                                                  7
           Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 8 of 11




                (e) whether members of the Classes are entitled to treble damages based on the
                    willfulness of Defendant’s conduct.

          45.   Further, Plaintiff will fairly and adequately represent and protect the interests of

the Classes. Plaintiff has no interests which are antagonistic to any member of the Classes.

          46.   Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and his counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Classes

and have the financial resources to do so.

          47.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

          48.   The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.


                                 FIRST CAUSE OF ACTION
                Statutory Violations of the Telephone Consumer Protection Act
                    (47 U.S.C. 227, et seq.) on behalf of the Robocall Classes

          49.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          50.   The Defendant violated the TCPA by sending, or causing to be sent via an agent,

pre-recorded calls to the cellular telephones of Plaintiff and members of the Robocall Class using

a pre-recorded message without their prior express written consent.




                                                  8
           Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 9 of 11




          51.   As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

Robocall Class members are entitled to an award of $500 in statutory damages for each and

every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          52.   The Plaintiff and Robocall Class Members are entitled to an award of treble

damages if their actions are found to have been knowing or willful.

          53.   Plaintiff and Robocall Class members are also entitled to and do seek injunctive

relief prohibiting the Defendant from using a pre-recorded voice to make outbound calls in the

future, except for emergency purposes.


                                SECOND CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                      (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
                     on behalf of the National Do Not Call Registry Classes

          54.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          55.   Defendant violated the TCPA and the Regulations by making, or having its agent

make, two or more telemarketing pre-recorded calls within a 12-month period on Defendant’s

behalf to Plaintiff and the members of the National Do Not Call Registry Class while those

persons’ phone numbers were registered on the National Do Not Call Registry.

          56.   As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          57.   Plaintiff and Class Members are entitled to an award of treble damages if their

actions are found to have been knowing or willful.


                                                  9
           Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 10 of 11




          58.    Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

          A.     Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry or to any cellular telephone numbers using a prerecorded voice in

the future;

          B.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for

himself and each Robocall Class member up to treble damages, as provided by statute, of $1,500

for each and every violation of the TCPA;

          C.     As a result of Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seek for himself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

          D.     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;


                                                   10
        Case 1:20-cv-11885-MPK Document 1 Filed 10/20/20 Page 11 of 11




      E.      Such other relief as the Court deems just and proper.


                                      JURY DEMAND

      Plaintiff requests a jury trial as to all claims of the complaint so triable.



Dated: October 20, 2020October 20, 2020                      PLAINTIFF,
                                              By their attorneys

                                              /s/ Anthony I. Paronich
                                              Anthony I. Paronich
                                              Paronich Law, P.C.
                                              350 Lincoln Street, Suite 2400
                                              Hingham, MA 02043
                                              (508) 221-1510
                                              anthony@paronichlaw.com




                                                 11
